 640DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDand also because of the practice in the industry of bargaining on asystem-wide basis.We perceive no cogent reason in this case fordeparting from established policy.4Accordingly, we' find that theunit composed of the employees in the Yakima centralsteam heatplant requested herein is inappropriate.We shall thereforedismissthe petition .5OrderIT IS HEREBY ORDERED thatthe petition herein be, and it herebyis, dismissed.MEMBER STYLES took no part in the consideration,of the above De-cision and Order.'SeeWest Texas Utilities Company,Inc,88 NLRB 192, and cases cited thei ein.^6-In view of'our finding, we deem it unnecessary to pass upon the contract-bar issue.LINDE AIRPRODUCTSDIVISION, UNION CARBIDE ANDCARBONCORPORA-TIONandUNITEDGAS,CORE, AND CHEMICAL WORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 35-RC-476.May 17,1951Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election,executed February 5, 1951, an election by secret ballot was conductedon February 15, 1951, tinder the direction and supervision of the Re-gional Director for the Ninth Region, among certain employees ofthe Employer.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately711 eligib]e voters, 329 voted for the Petitioner, 315 against, and 4 voidballots were cast.On February 21, 1951, the Employer filed timelyobjections to conduct allegedly affecting the results of the election.On March 16, 1951, the Regional Director, after an investigation, madea report and recommendation` on the Employer's objections, to whichthe Employer filed exceptions March 28, 1951.The objections and exceptions all relate to a single incident whichthe Employer alleges constitutes electioneering.The Regional Di-rector's report finds the facts with regard to this incident to be asfollows : The first voting period had been set for 7-7: 30 a. m. for theconvenience of the employees on the third or night shift. Shortlybefore the polls opened, representatives of the Petitioner began dis-tributing campaign handbills to employees entering the north gate,which is approximately 250 feet from the entrance to the polling placein the plant cafeteria.No specific "no electioneering area" had been94 NLRB No. 91. LINDE AIR PRODUCTS DIVISION641designated.Distribution continued until 7:30 a. m.The distribu-tors at no time were more than a step inside the entrance gate, and noBoard agent directed or requested them to cease their activities.As the distribution occurred at a substantial distance from the en-trance to the polls, the Regional Director found that it did not con-stitute electioneering near the pools and accordingly recommendedthat the Board find the Employer's objection to be without merit.In its exceptions, the Employer asserts that during the period from7 to 7: 30 a. in. hundreds of employees entered the north gate on theirway to work on the first shift, which begins at 7: 30 a. in. It allegesthat at this same time most of the third shift employees were on theirway to'vote, and, for a distance of about 60 feet in their route fromthe locker rooms to the polls, passed within sight and ""talking dis-tance" of the distributors at the gate; and that for the remaining ap-proximately 200 feet to the polling place, they mingled with the in-coming stream of first shift employees, most of whom were carryinghandbills.'Upon consideration of all the circumstances, the Board affirms therecommendation of the Regional Director.There had been no spe-cific "no electioneering" area designated here.We do not believe thatthe distribution of handbills at the gate, approximately 250 feet fromthe polling place, constituted electioneering near the polls such as tojustify setting aside the election in this proceeding.2We find thatthe Employer's objections are without merit, and they are herebyoverruled.As the tally shows that a majority of the valid votes have been castfor the Petitioner, we shall certify the Petitioner as the collectivebargaining representative of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that United Gas, Coke, and Chemical Work-ers of America, CIO, has been designated and selected by a majorityof the employees of Linde Air Products Division, Union Carbide and1The employer's exceptions also assert that the union representatives while distributinghandbills,were 2 or 3 feet within the Employer's property line, rather than only a"step" inside the gate as found by the Regional Director; and that a Board agent assuredan employee's representative that he would put an immediate stop to the handing out ofcampaign material, and attempted to do so without success.We find it unnecessary toresolve these issues of fact, as we deem them immaterial to the decision herein2 See J.I.Case Company,85 NLRB 576, where we held that union representatives, whocomplied with a request to leave the immediate vicinity of the polling place but there-after stationed themselves at the plant entrance 110 feet distant, where they distributedcampaign leaflets to employees on their way to vote, were not electioneering "near thepolling place" so as to void the electionDetroit Creamery Company,60 NLRB 178, andContinentalCan Company,80 NLRB 785, are distinguishable In the former case, aunion representative, after circulating throughout the working area and talking with theemployees, stationed himself on a stairway in the plant wheie all employees had to passhim on their way to vote In the latter case it was found that the distribution objectedto had taken place within a restricted area9553841-52-vol 94-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDCarbon Corporation, in the unit found to be appropriateas theirrepresentative for the purpose of collective bargaining and that, pur-suant to Section 9 (a) of the Act, as amended, the said organizationis the exclusive representative of all the employees in such unit forthe purpose of collective bargaining with respect to rates of pay,wages,hours of employment, and other conditions of employment.MEMBERSMURDOCK and STYLES took no part in the consideration ofthe above Decision and Certification of Representatives.DANBURY&BETHEL GAS&ELECTRICLIGHTCo.andINTERNATIONALBROTHFiRIIOOD OF ELECTRICAL WORKERS,AFL, PETITIONER.CabeNo. 2-RC-331.May 17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before D. J. Sullivan, hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'Employer urges in its briefthat evidence whichwas not introduced at the hearingbe consideredat this time.Employer further asks,if the Board will not comply withthis request, thatitmayhave an opportunity to presentevidence ata supplementaryhearing.The evidence offered for consideration is to the effect that the Petitioner inthis proceeding entered into a contract in July 1950with a New York utility ;that thePetitionerin thisproceedingand six of its locals enteredinto a contract with a Con-necticut utility;and that in both of these contracts meter readers were included in aunit with operating employees.Assuming,arguendo,that this evidence is sufficient to establish that Petitioner hascontracts in which meter readers are included in a unit with operating employees,never-thelesswe shall,for reasons hereinafterstated, exclude meterreaders from the unitfound appropriate herein.Accordingly, as the Employer's request for a supplementaryhearing would serve no useful purpose,the request is hereby denied.94 NLRB No. 100.